Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Please note the new examiner of record.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-8, in the reply filed on 7/29/22 is acknowledged.  The traversal is on the ground(s) that Inventions II and III require the particulars of the subcombination of Invention I, and that searching all the inventions would not result in a serious search burden.  This is not found persuasive. Applicant’s argument and MPEP citation regarding the subcombination is inapplicable since the Inventions have not been restricted as combination and subcombination, Applicant’s argument regarding lack of serious search burden is not persuasive since Invention I allows for a composition in any context, and a search for the composition would not necessarily also encompass the methods of Inventions II and III. Invention II additionally recites a specific method requiring that the composition be added in two separate layers, imposing an even further search burden.
The requirement is still deemed proper and is therefore made FINAL.

The election of species requirement is withdrawn and the full scope of Invention I, claims 1-8 has been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite that the ionic liquid is selected from a “cation group” (claim 3) or an “anion group” (claim 4). However, an ionic liquid comprises both a cation and an anion. The examiner recommends that claim 3 be amended to change “is selected from a cation group consisting of” to “comprises a cation selected from the group consisting of”, and that a similar amendment be made for claim 4. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 107596874 A).
An English-language machine translation of Chen, which is attached, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the machine translation.
In paragraph 9 Chen discloses an environmental protection film comprising an ionic liquid coating layer on a substrate, where the ionic liquid layer is coated with a silica gel layer. Silica gel is an adhesive, as recited in claim 1. In paragraphs 10-11 Chen discloses that tartaric acid and sulfamic acid are dispersed in the silica gel layer. Paragraph 7 of the specification indicates that a weak acid alone can be considered a pH buffer in the context of the current invention, and the tartaric and sulfamic acids of Chen therefore meet the limitations of the pH buffer additive of claim 1. However, paragraph 18 of Chen discloses that the silica gel layer of Chen can also comprise lye, and the inclusion of the lye with tartaric and sulfamic acid will also lead to a pH buffer system. The multilayer coating of Chen there’re comprises an ionic liquid, an adhesive, and a pH buffer, meeting the compositional limitations of claim 1. Since the coating of Chen meets the compositional limitations of claim 1, it is also considered to impart the properties of claim 1 when applied to substrates. 
In paragraph 13 Chen discloses that the ionic liquid can comprise imidazolium- or ammonium-based cations, meeting the limitations of claim 3, and can also comprise various cations recited in claim 4. 
	In light of the above, claims 1 and 3-4 are anticipated by Chen. 

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akamatsu (U.S. PG Pub. No. 2018/0305593).
In paragraph 30 Akamatsu discloses a composition for forming an adhesive layer comprising a polymer and an ionic liquid, as recited in claim 1. In paragraph 32 Akamatsu discloses that the polymer is an adhesive, as recited in claim 1. In paragraph 30 Akamatsu discloses that the composition can further comprise an additive such as a plasticizer. In paragraph 93 Akamatsu discloses that the plasticizer can be citric acid, meeting the limitations of the pH buffer additive of claims 1 and 7. The composition of Akamatsu therefore meets the compositional limitations of claims 1 and 7, and since it meets the compositional limitations of the claims, it is also considered to impart the properties of claim 1 when applied to substrates. Claims 1 and 7 are therefore anticipated by Akamatsu.  
In paragraph 79 Akamatsu discloses that the cation of the ionic liquid can be various cations meeting the limitations of claim 3. In paragraph 94 Akamatsu discloses that the composition can further comprise titanium or zirconium coupling agents as adhesion-imparting agents, in which case the composition of Akamatsu can further be considered to comprise metal oxide adhesives, as recited in claim 2. In paragraph 116 Akamatsu discloses that the polymer and ionic liquid can be dissolved in a solvent, and in paragraph 56 Akamatsu discloses that the solvent can be various compounds meeting the limitations of the fragrance recited in claims 1 and 8, for example ethyl acetate and butyl acetate which are ester compounds having fruity odors.
In light of the above, claims 1-3 and 7-8 are anticipated by Akamatsu.

Claims 1, 3-4, 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto (U.S. PG Pub. No. 2014/0248490).
In paragraph 19 Morimoto discloses a water-dispersible pressure-sensitive adhesive composition comprising an acrylic emulsion polymer and an ionic compound. The acrylic emulsion polymer meets the limitations of the adhesive of claim 1. In paragraphs 22-23 Morimoto discloses an ionic liquid, as recited in claim 1, is a preferred ionic compound. In paragraphs 229 and 260 Morimoto discloses that the compositions further comprise water (“…were mixed into the water dispersion of the acrylic emulsion polymer…”). Water meets the limitations of the viscosity modifier additive of claims 1 and 6. The composition of Morimoto therefore meets the compositional limitations of claims 1 and 6, and since it meets the compositional limitations of the claims, it is also considered to impart the properties of claim 1 when applied to substrates. Claims 1 and 6 are therefore anticipated by Morimoto.  
In paragraphs 127 and 133, or paragraphs 137 and 158, Morimoto discloses that the ionic liquid can comprise cations and anions meeting the limitations of claims 3-4.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto in view of Determan (U.S. PG Pub. No. 2015/0299542).
The discussion of Morimoto in paragraph 11 above is incorporated here by reference. Morimoto discloses a composition meeting the limitations of claim 1. In paragraph 194 Morimoto discloses that the composition can comprise additional additives, but does not specifically disclose the inclusion of a disinfectant. 
Determan, in paragraph 25, discloses elemental copper and silver, or copper and silver salts, as suitable antimicrobial agents for an adhesive composition, meeting the limitations of claim 5 where the composition comprises antimicrobial metal particles or  salts. The inclusion of the elemental copper or silver, or copper or silver salts, of Determan in the composition of Morimoto therefore meets the limitations of claim 5.
It would have been obvious to one of ordinary skill in the art to include the e elemental copper or silver, or copper or silver salts, of Determan in the composition of Morimoto, in order to impart antimicrobial properties to the pressure sensitive adhesive of Morimoto.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771